Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 1 of 25 PageID 1060



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 NICHIA CORPORATION,

                      Plaintiff,

 v.                                                      Case No: 6:19-cv-1333-Orl-37EJK

 LIGHTING SCIENCE GROUP
 CORPORATION,

                      Defendant.


  AMENDED CASE MANAGEMENT AND SCHEDULING ORDER IN
                   PATENT CASE

                                   PLEASE TAKE NOTE
  All parties must thoroughly review the contents of this order, which shall govern all
  proceedings in this action, unless subsequently modified by written order for good
  cause shown.

       The court, having entered an order granting in part denying in part Motion to

 Modify Case Management and Scheduling Order (Doc. 57), enters this Amended Case

 Management and Scheduling Order.

  EVENT                                                                    DEADLINE
  Mandatory Initial Disclosures                                             completed
  (pursuant to Fed. R. Civ. P. 26(a)(1) as amended effective
  December 1, 2000)

  Certificate of Interested Persons and Corporate Disclosure                 completed
  Statement

  Motions to Add Parties or to Amend Pleadings                         January 20, 2020

 A party bringing an inequitable conduct claim must bring that claim and make
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 2 of 25 PageID 1061



 accompanying allegations by this deadline.

     Disclosure of Infringement Contentions                                  January 4, 2020

 A party making infringement contentions must serve on the opposing party, but not file

 with the Court, disclosures of the following information:

       1. The party shall disclose each asserted claim of infringement.

       2. The party shall disclose the identity of each accused device. 1 This identification

          shall be as specific as possible. The party shall identify each accused device by

          name or model number, if known.

       3. For each element of each asserted claim, the party shall disclose its contentions as

          to how each element of each claim is found in each accused device.

       4. For each element of each asserted claim that the party contends is governed by 35

          U.S.C. § 112 ¶ 6, the party shall disclose the function and structure of each element

          and where the function and structure is disclosed in the specification. The party

          shall also disclose the identity of the structure(s), act(s), or material(s) in each

          accused device that performs the claimed function.

       5. The party shall disclose whether each element of each asserted claim is claimed to

          be literally present or present under the doctrine of equivalents in the accused

          device.

     Disclosure of Non-Infringement and Invalidity Contentions              February 3, 2020

 Any party asserting non-infringement, invalidity, or unenforceability claims or defenses



 1The Court refers to every allegedly infringing device, method, or service as an “accused
 device” throughout this Order.


                                               -2-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 3 of 25 PageID 1062



 must serve on the opposing party, but not file with the Court, disclosures containing the

 following:

 1.    The party shall disclose the factual basis for any allegation that it does not infringe

       the patent(s)-in-suit either literally or under the doctrine of equivalents, and shall

       identify what elements it believes are not present in the accused devices and why

       an equivalent is not present.

 2.    The party shall disclose each item of prior art that forms the basis for any allegation

       of invalidity by reason of anticipation or obviousness. As for prior art that is a

       document, the party shall provide a copy of the document to the opposing party.

       As to prior art that is not documentary in nature, such prior art shall be identified

       with particularity (by the “who, what, when, and where,” etc.) as to the

       publication date, sale date, use date, source, ownership, inventorship, conception,

       and any other pertinent information that forms the basis of the party’s invalidity

       contentions.

 3.    The party shall disclose whether each item of prior art anticipates each asserted

       claim or renders it obvious. If a combination of items of prior art makes a claim

       obvious, then each such combination and the reason why a person of ordinary skill

       in the art would combine such items shall be identified.

 4.    For each element of each asserted claim that the party contends is governed by 35

       U.S.C. § 112 ¶ 6, the party shall disclose the function and structure of each element

       and where the function and structure is disclosed in the specification. The party

       shall also disclose where the prior art identifies the structure(s), act(s), or



                                            -3-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 4 of 25 PageID 1063



        material(s) in each prior art that performs the claimed function.

 5.     For any grounds of invalidity based on 35 U.S.C. § 112 or other defenses, the party

        shall provide its reasons and evidence as to why the claims are invalid or the

        patent unenforceable, making specific reference to relevant portions of the

        specification or claims or prosecution history. Such positions shall be made in

        good faith.

  Initial Identification of Disputed Claim Terms                            March 9, 2020

 Lead counsel for the parties exchange their respective contentions of the claim terms may

 need to be interpreted by the Court. This exchange may be in person, in writing, or by

 telephone. The parties should be aware that, absent leave of Court, construction of more

 than ten (10) claim terms is highly disfavored and will not be permitted except in

 extenuating circumstances.

  Proposed Claim Term Constructions                                          April 6, 2020

 The parties shall exchange, but not file with the Court, a list of each party’s proposed

 interpretation of the disputed claim terms, along with citations to the intrinsic evidence

 (e.g., patent prosecution history, dictionary definitions,       etc.) that support its

 interpretation, along with a brief summary of any testimony that is expected to be offered

 to support that interpretation.

  Disclosure of Intent to Rely on Advice of Counsel as a Defense November 14, 2020

 Any party that will rely on advice of counsel as a defense must serve on the opposing

 party disclosures of the following:

 1.     The party shall produce or make available for inspection and copying documents



                                            -4-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 5 of 25 PageID 1064



        relating to the opinion(s) of counsel as to which the party agrees the attorney-client

        privilege has been waived.

 2.     The party shall serve on the opposing party a privilege log identifying any other

        documents relating to the opinion(s) of counsel, except those authored by counsel

        acting solely as trial counsel, which the party withholds on the grounds of

        attorney-client privilege or work product protection.

 The Court will not permit any party that fails to make the above disclosures relating to an

 opinion of counsel to rely on that opinion of counsel at trial absent a stipulation of the

 parties.

  Joint Claim Construction Statement                                         April 20, 2020


 After exchanging the list discussed above (under “Proposed Claim Term Constructions”),

 lead counsel for the parties shall meet and confer in person about the claim terms in

 dispute. During this conference, the parties shall narrow and finalize the claim terms that

 need to be interpreted by the Court. If the parties determine that a claim construction

 hearing is not necessary, they shall notify the Court in a timely manner. The parties shall

 file a Joint Claim Construction Statement, including intrinsic evidence, extrinsic evidence,

 and a summary of expert testimony, if any. The parties shall submit to the Court a chart

 with no more than ten (10) claim terms; each party’s construction of each claim term; and

 the relevance of the construction of each claim term for summary judgment. The joint

 claim construction statement shall not exceed twenty-five (25) pages. The Court will not

 permit the presentation of argument or testimony at trial, or in connection with summary




                                             -5-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 6 of 25 PageID 1065



 judgment motions, about any disputed claim term that was not identified in the parties'

 Joint Claim Construction Statement, absent good cause.

  Technology Tutorial Conference                                            March 12, 2019

 If requested by the parties, or ordered by the Court, a non-adversarial tutorial conference

 will be scheduled. At the technology tutorial conference, the counsel for the parties shall

 explain the technology at issue in the litigation, but they shall not pre-argue their claim

 construction positions to the Court, except to point out to the Court the context of the

 dispute.

  Plaintiffs’ Claim Construction Brief                                          June 11, 2020

 Plaintiff’s brief shall not exceed thirty (30) pages without leave of Court.

  Defendant’s Response Brief                                                    July 11, 2020

 Defendant’s response brief shall not exceed thirty (30) pages without leave of Court.

  Joint Pre-Hearing Statement                                                   July 18, 2020

 Lead counsel for the parties shall confer about the claim construction hearing and file

 with the Court a Joint Pre-Hearing Statement informing the Court of the claim terms that

 will be discussed and the witnesses that will be called. The parties shall also submit a

 four-column claim interpretation chart in the form of Exhibit A (attached). The joint pre-

 hearing statement shall not exceed four (4) pages, not including Exhibit A.

  Claim Construction Hearing                                          June 10, 2020 at 10:00
                                                                                       A.M.

 The claim construction hearing will last no longer than six (6) hours.

  Amending Infringement, Non-Infringement, and Invalidity               November 14, 2020
  Contentions


                                             -6-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 7 of 25 PageID 1066




 Amendments to infringement, non-infringement, or invalidity contentions shall be made

 in accordance with Federal Rule of Civil Procedure 26(e) upon learning that the

 contention is incomplete or incorrect. Any amendment to a party’s infringement

 contentions must be timely made but in no event later than thirty (30) days after the

 Court’s claim construction ruling. Any amendment to a party’s non-infringement or

 invalidity contentions must be timely made but in no event later than fifty (50) days after

 the Court’s claim construction ruling.

  Fact Discovery Deadline                                             November 14, 2020

 Discovery shall begin immediately on all discoverable issues and shall not be limited to

 claim interpretation. Discovery shall include any relevant opinions of counsel if

 Defendant intends to rely upon an opinion of counsel as a defense to a claim of willful

 infringement.

  Disclosure of Expert Reports on Issues Where the Party Bears        November 14, 2020
  the Burden of Proof

 On an issue where a party bears the burden of proof, that party shall serve expert

 reports as required by Rule 26(a)(2). Additionally, the parties will provide three (3)

 dates available for depositions of experts.

  Disclosure of Rebuttal Expert Reports                                  January 11, 2021

 The parties shall serve rebuttal expert reports as required by Rule 26(a)(2).

  Expert Discovery Deadline                                                March 12, 2021

  Parties' Deadline for Filing Dispositive and Daubert Motions              April 12, 2021

  Parties' Deadline to Meet and Confer In Person to Prepare                      June 7, 2021


                                               -7-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 8 of 25 PageID 1067



  Joint Final Pretrial Statement

  Parties' Deadline for Filing a Joint Final Pretrial Statement, To         July 8, 2021
  Include: a Single Set of Jointly Proposed Jury Instructions,
  Verdict Form and Voir Dire Questions (also to be sent to
  chambers_flmd_dalton@flmd.uscourts.gov in Microsoft Word
  format), Witnesses Lists, and Exhibit Lists with Objections (on
  the Approved Form).

  Parties' Deadline for Filing All Other Motions, Including               June 24, 2021
  Motions in Limine (MULTIPLE MOTIONS IN LIMINE
  DISFAVORED. ALL REQUESTS TO LIMIT EVIDENCE
  MUST BE INCLUDED IN A SINGLE MOTION NOT TO
  EXCEED 25 PAGES WITHOUT LEAVE OF COURT.
  RESPONSES LIMITED TO 20 PAGES WITHOUT LEAVE OF
  COURT.)

  Final Pretrial Conference                                                July 15, 2021
                                                                            at 10:00 AM

  Trial Term Begins                                                     August 2, 2021
                                                                          at 9:00 a.m.

  Estimated Length of Trial                                                      5 Days

  Jury / Non-Jury                                                                  Jury

  Mediation Deadline                                                    March 30, 2021
  Mediator                                                                 Jim Matulis

  Designated Lead Counsel shall contact opposing counsel and
  the mediator to reserve a conference date and shall file, within
  fourteen (14) days of this Order, a Notice advising of the date
                                                                      Daniel C. Johnson
  Designated Lead Counsel                                                407/849-0300


 I.     DISCOVERY

         A.    Certificate of Interested Persons and Corporate Disclosure Statement – If
 not filed previously, each party, governmental party, intervenor, non-party movant, and
 Rule 69 garnishee shall file and serve a Certificate of Interested Persons and Corporate
 Disclosure Statement using a mandatory form. No party may seek discovery from any


                                               -8-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 9 of 25 PageID 1068



 source before filing and serving a Certificate of Interested Persons and Corporate
 Disclosure Statement. A motion, memorandum, response, or other paper – including
 emergency motion – may be denied or stricken unless the filing party has previously filed
 and served a Certificate of Interested Persons and Corporate Disclosure Statement. Any
 party who has not already filed and served the required certificate shall do so within the
 time required by this order, or sanctions will be imposed.

        B.    Discovery Not Filed – The parties shall not file discovery materials with
 the Clerk except as provided in Local Rule 3.03. The Court encourages the exchange of
 discovery requests on diskette or by email. See Local Rule 3.03(e).

        C.     Limits on Discovery – Absent leave of Court, the parties may take no more
 than ten depositions per side (not per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P.
 31(a)(2)(A). Absent leave of Court, the parties may serve no more than twenty-five
 interrogatories, including sub-parts. Fed. R. Civ. P. 33(a). Absent leave of the Court or
 stipulation by the parties, each deposition is limited to one day of seven hours. Fed. R.
 Civ. P. 30(d)(2). The parties may agree by stipulation on other limits on discovery within
 the context of the limits and deadlines established by this Case Management and
 Scheduling Order, but the parties may not alter the terms of this Order without leave of
 Court. See, e.g., Fed. R. Civ. P. 29.

        D.     Discovery Deadline – Each party shall timely serve discovery requests so
 that the Rules allow for a response prior to the discovery deadline. The Court may deny
 as untimely all motions to compel filed after the discovery deadline.

         E.    Disclosure of Expert Testimony – On or before the date set forth in the
 above table for the disclosure of expert reports, the party shall fully comply with Fed. R.
 Civ. P. 26(a)(2) and 26(e). Expert testimony on direct examination at trial will be limited
 to the opinions, bases, reasons, data, and other information disclosed in the written expert
 report disclosed pursuant to this Order. Failure to disclose such information may result
 in the exclusion of all or part of the testimony of the expert witness.

        F.     Confidentiality Agreements – The parties may reach their own agreement
 regarding the designation of materials as “confidential.” There is no need for the Court
 to endorse the confidentiality agreement. The Court discourages unnecessary stipulated
 motions for a protective order. The Court will enforce stipulated and signed
 confidentiality agreements. See Local Rule 4.15. Each confidentiality agreement or order
 shall provide, or shall be deemed to provide, that “no party shall file a document under
 seal without first having obtained an order granting leave to file under seal on a showing
 of particularized need.” See also “Motions to File Under Seal” below.

 II.    MOTIONS




                                             -9-
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 10 of 25 PageID 1069



          A.     Certificate of Good Faith Conference – Before filing any motion in a civil case,
 the moving party shall confer with the opposing party in a good faith effort to resolve the issues
 raised by the motion, and shall file with the motion a statement certifying that the moving party
 has conferred with the opposing party, and that the parties have been unable to agree on the
 resolution of the motion. Local Rule 3.01(g); Fed. R. Civ. P. 26(c). A certification to the effect
 that opposing counsel was unavailable for a conference before filing a motion is
 insufficient to satisfy the parties' obligation to confer. See Local Rule 3.01(g). No
 certificate is required in a motion for injunctive relief, for judgment on the pleadings, for
 summary judgment, to dismiss or to permit maintenance of a class action, to dismiss for
 failure to state a claim upon which relief can be granted, or to involuntarily dismiss an
 action. Local Rule 3.01(g). Nonetheless, the Court expects that a party alleging that a
 pleading fails to state a claim will confer with counsel for the opposing party before
 moving to dismiss and will agree to an order permitting the filing of a curative amended
 pleading. Fed. R. Civ. P. 15. The term "counsel" in Rule 3.01(g) includes pro se parties
 acting as their own counsel, thus requiring movants to confer with pro se parties and
 requiring pro se movants to file Rule 3.01(g) certificates. The term “confer” in Rule 3.01(g)
 requires a substantive conversation in person or by telephone in a good faith effort to resolve
 the motion without court action and does not envision an exchange of ultimatums by fax,
 letter or email. Counsel who merely “attempt” to confer have not “conferred.” Counsel
 must respond promptly to inquiries and communications from opposing counsel. Board
 of Governors of the Florida Bar, Ideals and Goals of Professionalism, ¶ 6.10 and Creed of
 Professionalism ¶ 8 (adopted May 16, 1990), available at www.floridabar.org (Professional
 Practice-Henry Latimer Center for Professionalism.) The Court will deny motions that
 fail to include an appropriate, complete Rule 3.01(g) certificate.

        B.      Extension of Deadlines

       The deadlines established in this Case Management and Scheduling Order are not
 advisory but must be complied with absent approval of the Court.

               1.     Dispositive Motions Deadline and Trial Not Extended – Motions
 to extend the dispositive motions deadline or to continue the trial are generally denied.
 See Local Rule 3.05(c)(2)(E). The Court will grant an exception only when necessary to
 prevent manifest injustice. A motion for a continuance of the trial is subject to denial if it
 fails to comply with Local Rule 3.09. The Court cannot extend a dispositive motion
 deadline to the eve of trial. In light of the district court’s heavy trial calendar, at least four
 months are required before trial to receive memoranda in opposition to a motion for
 summary judgment, and to research and resolve the dispositive motion.

               2.     Extensions of Other Deadlines Disfavored – Motions for an
 extension of other deadlines established in this order, including motions for an extension
 of the discovery period, are disfavored. The deadline will not be extended absent a
 showing of good cause. Fed. R. Civ. P. 16(b); Local Rule 3.09(a). Failure to complete



                                               - 10 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 11 of 25 PageID 1070



 discovery within the time established by this Order shall not constitute cause for
 continuance. A motion to extend an established deadline normally will be denied if the
 motion fails to recite that: 1) the motion is joint or unopposed; 2) the additional discovery
 is necessary for specified reasons; 3) all parties agree that the extension will not affect the
 dispositive motions deadline and trial date; 4) all parties agree that any discovery
 conducted after the dispositive motions date established in this Order will not be
 available for summary judgment purposes; and 5) no party will use the granting of the
 extension in support of a motion to extend another date or deadline. The filing of a
 motion for extension of time does not toll the time for compliance with deadlines
 established by Rule or Order.

        C.     Motions to Compel and for Protective Order – Motions to compel and
 motions for a protective order will be denied unless the motion fully complies with Local
 Rule 3.04, requiring the motion to quote in full each interrogatory, question, or request;
 to quote in full opposing party’s objection and grounds, or response which is asserted to
 be insufficient; and to state the reasons the motion should be granted.

        D.     Motions to File Under Seal – Whether documents filed in a case may be
 filed under seal is a separate issue from whether the parties may agree that produced
 documents are confidential. Motions to file under seal are disfavored, and such motions
 will be denied unless they comply with Local Rule 1.09.

        E.      Memoranda in Opposition – Each party opposing any written motion,
 except a motion for summary judgment under Section II H below, shall file and serve,
 within fourteen days after being served with such motion, a legal memorandum with
 citation of authorities in opposition to the relief requested. Local Rule 3.01(b). Where no
 memorandum in opposition has been filed, the Court routinely grants the motion as
 unopposed. Motions titled as “unopposed” or “agreed” normally come to the Court’s
 attention prior to the deadline for response.

         F.     Emergency Motions – The Court may consider and determine emergency
 motions at any time. Local Rule 3.01(e). Counsel should be aware that the designation
 “emergency” may cause a judge to abandon other pending matters in order to
 immediately address the “emergency.” The Court will sanction any counsel or party who
 designates a motion as “emergency” under circumstances that are not a true emergency.
 It is not an emergency when counsel has delayed discovery until the end of the discovery
 period. Promptly after filing an emergency motion, counsel shall place a telephone call
 to the chambers of the presiding judge to notify the court that an emergency motion has
 been filed.

        G.    Page Limits – No party shall file a motion and supporting memorandum in
 excess of twenty-five pages. Local Rule 3.01(a). No party shall file an opposing brief or
 memorandum in excess of twenty pages. Local Rule 3.01(b). A motion requesting leave



                                             - 11 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 12 of 25 PageID 1071



 to file either a motion in excess of twenty-five (25) pages, a response in excess of twenty
 (20) pages, or a reply or further memorandum shall not exceed three (3) pages, shall
 specify the length of the proposed filing, and shall not include, as an attachment or
 otherwise, the proposed motion, response, reply, or other paper. Local Rule 3.01(d).
 Motions for relief from page limitations are disfavored and will not be granted without a
 specific showing of good cause.

        H.     Motions for Summary Judgment

                1.     Required Materials – A motion for summary judgment shall specify
 the material facts as to which the moving party contends there is no genuine issue for
 trial, and shall include a memorandum of law, and shall be accompanied by affidavits
 and other evidence in the form required by Fed. R. Civ. P. 56. The motion for summary
 judgment and supporting memorandum of law shall be presented in a single document
 of not more than twenty-five pages. Local Rule 3.01(a). Each party opposing a motion
 for summary judgment shall serve, within thirty days after being served with such
 motion, a legal memorandum with citation of authorities in opposition to the relief
 requested as required by Local Rule 3.01(b) of not more than twenty pages. The
 memorandum in opposition shall specify the material facts as to which the opposing
 party contends there exists a genuine issue for trial, and shall be accompanied by
 affidavit(s) and other evidence in the form required by Fed. R. Civ. P. 56. The moving
 party may file a reply memorandum, not exceeding ten pages, within fourteen days after
 the response is served. Both the movant and the party opposing summary judgment shall
 provide pinpoint citations to the pages and lines of the record supporting each material
 fact. General references to a deposition are inadequate. On or before the date on which
 the memorandum in opposition is due, the parties may also file a stipulation of agreed
 material facts signed by the movant and the parties opposing summary judgment
 pursuant to Local Rule 4.15. Material facts set forth in the stipulation will be deemed
 admitted for the purposes of the motion.

                2.     Under Advisement – The Court takes a motion for summary
 judgment under advisement forty-five days from the date it is served, unless the Court
 orders a different date. Unless specifically ordered, the Court will not hold a hearing on
 the motion. Failure to oppose any motion for summary judgment may result in the entry
 of a judgment for the movant without further proceedings. See Milburn v. United States,
 734 F.2d 762, 765 (11th Cir. 1984); Griffith v. Wainwright, 772 F.2d 822, 825 (11th Cir. 1985)
 (per curiam); Fed.R.Civ.P. 56 (e). All requirements in this Order apply to pro se litigants as
 well as to parties represented by counsel.

        I.     Daubert and Markman Motions – Except as provided otherwise in this
 Order, any party seeking a ruling pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc.,
 509 U.S. 579 (1993) (admissibility of expert opinions) or pursuant to Markman v. Westview
 Instruments, Inc., 517 U.S.370 (1996) (interpretation of a patent claim) shall file and serve



                                             - 12 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 13 of 25 PageID 1072



 an appropriate motion on or before the date established in the above table for the filing
 of motions for summary judgment. The parties shall prepare a glossary of technical or
 scientific terms where appropriate for the Court, if needed.

        J.     All Other Motions Including Motions In Limine – On or before the date
 established in the above table, the parties shall file and serve all other motions including
 motions in limine. Local Rule 3.01(g) applies to all such motions, and the parties shall
 confer to define and limit the issues in dispute. The Court will not entertain multiple
 motions in limine. ALL REQUESTS TO LIMIT EVIDENCE MUST BE INCLUDED IN A
 SINGLE MOTION NOT TO EXCEED 25 PAGES WITHOUT LEAVE OF COURT.
 RESPONSES LIMITED TO 20 PAGES WITHOUT LEAVE OF COURT.

 III.   JOINT FINAL PRETRIAL STATEMENT

        A.     Meeting In Person – On or before the date established in the above table,
 lead trial counsel for all parties and any unrepresented parties shall meet together in
 person pursuant to Local Rule 3.06(b) in a good faith effort to:

               1.     settle the case; the parties shall thoroughly and exhaustively discuss
 settlement of the action before undertaking the extensive efforts needed to conduct final
 preparation of the case for trial and to comply with the requirements of this order;

                2.    stipulate to as many facts and issues as possible; in order to assist
 the Court, the parties shall make an active and substantial effort to stipulate at length and
 in detail as to agreed facts and law, and to limit, narrow, and simplify the issues of fact
 and law that remain contested; as a rule, parties who have complied with this
 requirement in good faith will file a Joint Final Pretrial Statement listing far more agreed
 facts and principles of law than those that remain for determination at trial;

                3.     tag, mark, identify, examine, copy, and list all original trial exhibits
 (including actual document exhibits) that any party will offer in evidence or otherwise
 tender to any witness during trial [Local Rule 3.06(b)(3) and 3.07(a)] (instructions for pre-
 marking of exhibits attached to this order); and prepare and exchange a final exhibit list
 on the Clerk’s approved form (attached to this order) bearing a description identifying
 each exhibit and sponsoring witness [Local Rule 3.07(b)]; it is anticipated that counsel
 will agree to the admission of the bulk of the opposing parties’ exhibits without objection
 and shall designate on the exhibit list the exhibits which the Court may admit without
 objection at trial. Absent good cause, the Court will not receive in evidence over objection
 any exhibits – including charts, diagrams, and demonstrative evidence – not presented
 to opposing counsel or unrepresented parties for inspection and copying at the required
 meeting or not listed in the joint final pretrial statement. Photographs of sensitive exhibits
 (i.e., guns, drugs, valuables) and of non-documentary evidence, and reductions of
 documentary exhibits larger than 8 ½” by 14” to be substituted for original exhibits after



                                             - 13 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 14 of 25 PageID 1073



 conclusion of the trial must be presented to opposing counsel for examination at the
 meeting to prepare the Joint Final Pretrial Statement. Objections to such photographs or
 reductions of exhibits must be listed in the Joint Final Pretrial Statement. The parties are
 advised that the design of certain courtrooms may preclude the use of large exhibits and
 posters in a jury trial. The parties are directed to contact the trial judge’s courtroom
 deputy clerk to discuss exhibits and equipment to be used during trial; and

                4.     exchange the names and addresses of all witnesses and state whether
 they will likely be called.

        B.     The Joint Final Pretrial Statement

                1.      Form of Joint Final Pretrial Statement – On or before the date
 established in the above table, the parties shall file a Joint Final Pretrial Statement that
 strictly conforms to the requirements of Local Rule 3.06(c) and this Order. Anticipated
 length of trial based on issues remaining at the time of the pretrial conference must be
 included as a separate line item in the parties’ Joint Final Pretrial Statement. This case
 must be fully ready for trial at the time that the Joint Final Pretrial Statement is due.
 Lead trial counsel for all parties, or the parties themselves if unrepresented, shall sign the
 Joint Final Pretrial Statement. The Court will strike pretrial statements that are unilateral,
 incompletely executed, or otherwise incomplete. Inadequate stipulations of fact and law
 will be stricken. Sanctions may be imposed for failure to comply, including the striking
 of pleadings. At the conclusion of the final pretrial conference, all pleadings are deemed
 to merge into the Joint Final Pretrial Statement, which will control the course of the trial.
 Local Rule 3.06(e).

                2.     Exhibit List – The exhibit list filed in compliance with Local Rules
 3.06(c)(4) and 3.07(b) must be on the Clerk’s approved form (attached to this order).
 Unlisted exhibits will not be received into evidence at trial, except by order of the Court
 in the furtherance of justice. See Local Rule 3.06(e). The Joint Final Pretrial Statement
 must attach each party’s exhibit list on the approved form listing each specific objection
 (“all objections reserved” does not suffice) to each numbered exhibit that remains after
 full discussion and stipulation. Objections not made – or not made with specificity – are
 waived.

        Ten (10) days prior to trial, the parties shall exchange a list of those exhibits they
 definitely intend to introduce in evidence at trial (the "A" list), and a list of those exhibits
 they may seek to introduce at trial (the "B" list). Benchbooks containing the "A" exhibits
 shall be supplied to the Court (these are the original exhibits which include the
 appropriate colored exhibit tags stapled to the upper right hand corner of the first page -
 tags can be found at the bottom of this web-page), for the Judge and Witness Box at the
 outset of the trial, together with an index and matrix reflecting any objections thereto.
 The bench and witness sets do not require the exhibits tags however counsel shall use



                                              - 14 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 15 of 25 PageID 1074



 number tabs to tab out the exhibits for quick reference. All exhibits on the "A" list of the
 presenting party which are not objected to shall be introduced and admitted at the outset
 of that party's case. All exhibits shall be numbered consecutively, preferably with the "A"
 list exhibits being numbered first.

        To avoid duplication of exhibits and to prevent confusion in the record, the parties
 are encouraged to submit all stipulated exhibits as joint exhibits in a single list rather than
 individually marked by each party. For example, if medical records or contract
 documents are being stipulated into evidence they should be marked as a Joint exhibit
 and not listed separately by both (all) parties. Each parties individual exhibit list would
 then include only those additional exhibits to which objections have been asserted with
 the specific objection noted on the exhibit tag.

                3.     Witness List – On the witness list required by Local Rule 3.06(c)(5),
 the parties and counsel shall designate which witnesses will definitely be called (the “A”
 List), and also designate which witnesses may be called (the “B” List). Absent good cause,
 the Court will not permit over objection testimony from unlisted witnesses at trial. This
 restriction does not apply to true rebuttal witnesses (i.e., witnesses whose testimony
 could not reasonably have been foreseen to be necessary). Records custodians may be
 listed but will not likely be called at trial, except in the rare event that authenticity or
 foundation is contested. For good cause shown in compelling circumstances, the Court
 may permit presentation of testimony in open court by contemporaneous transmission
 from a different location. Fed.R.Civ.P. 43(a).

                 4.    Depositions – The Court encourages stipulations of fact to avoid
 calling unnecessary witnesses. Where a stipulation will not suffice, the Court permits the
 use of depositions. At the required meeting, counsel and unrepresented parties shall
 agree upon and specify in writing in the Joint Final Pretrial Statement the pages and lines
 of each deposition (except where used solely for impeachment) to be published to the
 trier of fact. The parties shall include in the Joint Final Pretrial Statement a page-and-line
 description of any testimony that remains in dispute after an active and substantial effort
 at resolution, together with argument and authority for each party’s position. The parties
 shall prepare for submission and consideration at the final pretrial conference or trial an
 edited and marked copy (as to the portion offered by each party) of any deposition or
 deposition excerpt which is to be offered in evidence.

        Five (5) days prior to trial, the parties shall file with the Court color-coded copies
 of deposition transcripts (preferably mini-script versions), reflecting, in different
 highlighted colors, the deposition excerpts designated by each party to be read at trial,
 with objections noted in the margin. Unresolved objections to videotape depositions
 shall be submitted to the Court ten (10) days prior to trial.

               5.     Joint Jury Instructions, Verdict Form, Voir Dire Questions – In



                                             - 15 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 16 of 25 PageID 1075



 cases to be tried before a jury, the parties shall attach to the Joint Final Pretrial Statement
 a single jointly-proposed set of jury instructions in order of presentation to the jury,
 together with a single jointly-proposed jury verdict form. Local Rule 5.01(c). The parties
 should be considerate of their jury, and therefore should submit short, concise special
 verdict forms. The Court prefers pattern jury instructions approved by the United States
 Court of Appeals for the Eleventh Circuit. A party may include at the appropriate place
 in the single set of jointly-proposed jury instructions a contested charge, so designated
 with the name of the requesting party and bearing at the bottom a citation of authority
 for its inclusion, together with a summary of the opposing party’s objection. The Court
 will deny outright a proposed instruction that is “slanted” in any way. The Court
 requires       that     the      parties,     send      to      the      Chamber's         email
 [chambers_flmd_Dalton@flmd.uscourts.gov] the single set of jury instructions and
 verdict form, in Microsoft Word format. The parties may include in the Joint Final
 Pretrial Statement a single list of jointly-proposed questions for the Court to ask the
 venire during voir dire.

         C.     Coordination of Joint Final Pretrial Statement – All parties are responsible
 for filing a Joint Final Pretrial Statement in full compliance with this order. Plaintiff’s
 counsel (or plaintiff if all parties are proceeding pro se) shall have the primary
 responsibility to coordinate compliance with the sections of this order that require a
 meeting of lead trial counsel and unrepresented parties in person and the filing of a Joint
 Final Pretrial Statement and related material. See Local Rule 3.10 (relating to failure to
 prosecute). If the plaintiff is proceeding pro se, defense counsel shall coordinate
 compliance. If counsel is unable to coordinate such compliance, counsel shall timely
 notify the Court by written motion or request for a status conference.

        D.     Trial Briefs and Other Materials

               Trial Briefs – In the case of a non-jury trial, on or before the date established
 above, each party shall file and serve a trial brief with proposed findings of fact and
 conclusions of law, and send it to the Chamber's email in Microsoft Word format. The
 parties may file a trial brief on or before the same date in the case of a jury trial.

 IV.    MEDIATION

        A.     Purpose – To minimize costly pretrial procedures in a case that may be
 equitably settled, and to secure the just, speedy, and inexpensive determination of this
 action, all parties shall participate in good faith in mediation. See Fed.R.Civ.P. 1;
 Fed.R.Civ.P. 16(a)(5); Local Rules 1.01(b), 9.01(b).

       B.      The Mediator – This Court prefers to appoint the certified and approved
 mediator, if any, chosen by the parties in their Case Management Report. If no such
 mediator has been chosen, the Court designates the default mediator listed in the above



                                              - 16 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 17 of 25 PageID 1076



 table pursuant to Local Rule 9.04. The mediator shall conduct the mediation conference
 in the conference room of the mediator’s law firm or office at a time and date selected by
 the mediator within the confines of this order.

        C.      Last Date to Mediate – The parties shall complete the mediation conference
 on or before the mediation date set forth earlier in the above table. Despite Local Rule
 9.05(d), neither the mediator nor the parties have authority to continue the mediation conference
 beyond this date except on express order of the Court. In any Track Three case, complex
 case, or case involving multiple parties, the mediator has the authority to conduct the
 mediation in a series of sessions and in groups of parties so that mediation is complete
 by the last date to mediate.

        D.     Mediator’s Authority – The mediator shall have all powers and authority
 to conduct a mediation and to settle this case as are described in Chapter Nine of the
 Local Rules, except as limited by this order. The mediation shall continue until adjourned by
 the mediator. In order to coordinate the mediation conference, the mediator may set an
 abbreviated scheduling conference prior to the scheduled mediation. At such time, the
 mediator may designate one or more coordinating attorneys who shall be responsible for
 conferring with the mediator regarding the mediation conference. If necessary, the
 coordinating attorney may coordinate the rescheduling of a mediation conference within
 the time allowed in this order.

        E.     General Rules Governing Mediation Conference

                1.   Case Summaries – Not less than two days prior to the mediation
 conference, each party shall deliver to the mediator a written summary of the facts and
 issues of the case.

                2.     Identification of Corporate Representative – As part of the written
 case summary, counsel for each corporate party shall state the name and general job
 description of the employee or agent who will attend and participate with full authority to
 settle on behalf of the corporate party.

               3.      Attendance Requirements and Sanctions – Each attorney acting as
 lead trial counsel, and each party (and in the case of a corporate party, a corporate
 representative) with full authority to settle, shall attend and participate in the mediation
 conference. In the case of an insurance company, the term “full authority to settle” means
 authority to settle for the full value of the claim or policy limit. The Court will impose
 sanctions upon lead counsel and parties who do not attend and participate in good faith
 in the mediation conference.

             4.     Authority to Declare Impasse – Participants shall be prepared to
 spend as much time as may be necessary to settle the case. No participant may force the



                                              - 17 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 18 of 25 PageID 1077



 early conclusion of a mediation because of travel plans or other engagements. Only the
 mediator may declare an impasse or end the mediation.
               5.     Restrictions on Offers to Compromise – Evidence of an offer to
 compromise a claim is not admissible to prove liability for or invalidity of the claim or its
 amount. Fed. R. Evid. 408 (includes evidence of conduct or statements made in
 compromise negotiations); Local Rule 9.07(b). All discussion, representations and
 statements made at the mediation conference are privileged settlement negotiations.
 Except in a supplemental proceeding to enforce a settlement agreement, nothing related
 to the mediation conference shall be admitted at trial or be subject to discovery. Local
 Rule 9.07; Fed. R. Evid. 408. A communication between a party and a mediator during a
 private caucus is also confidential, unless the party tells the mediator that it is not.

        F.      Compensation of Mediators – Absent agreement of the parties and the
 mediator, mediators shall be compensated at a reasonable hourly rate provided by order
 of the Court after consideration of the amount in controversy, the nature of the dispute,
 the resources of the parties, the prevailing market rate for mediators in the applicable
 market, the skill and experience of the mediator, and other pertinent factors. Unless
 altered by order of the Court, the cost of the mediator's services shall be borne equally by
 the parties to the mediator conference.

        G.     Settlement and Report of Mediator – A settlement agreement reached
 between the parties shall be reduced to writing and signed by the parties and their
 attorneys in the presence of the mediator. See also Local Rule 9.06(b) and 3.08. Within
 seven days of the conclusion of the mediation conference, the mediator shall file and
 serve a written mediation report stating whether all required parties were present,
 whether the case settled, and whether the mediator was forced to declare an impasse. See
 Local Rule 9.06. The mediator may report any conduct of a party or counsel that falls
 short of a good faith effort to resolve the case by agreement or fails to comply with this
 Order. See Local Rule 9.05(e), 9.06(a).

 V.     FINAL PRETRIAL CONFERENCE

         A.    Lead Trial Counsel and Parties – If a final pretrial conference is set, lead
 trial counsel and local counsel for each party, together with any unrepresented party,
 must attend in person unless previously excused by the Court. See Local Rule 3.06(d);
 Fed.R.Civ.P. 16(d).

         B.     Substance of Final Pretrial Conference – Since this case must be fully ready
 for trial at the time that the Joint Final Pretrial Statement is due, at the final pretrial
 conference, all counsel and parties must be prepared and authorized to accomplish the
 purposes set forth in Fed.R.Civ.P. 16 and Local Rule 3.06, including formulating and
 simplifying the issues; eliminating frivolous claims and defenses; admitting facts and
 documents to avoid unnecessary proof; stipulating to the authenticity of documents;



                                            - 18 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 19 of 25 PageID 1078



 obtaining advance rulings from the Court on the admissibility of evidence; settling the
 dispute; disposing of pending motions; establishing a reasonable limit on the time
 allowed for presenting evidence; and such other matters as may facilitate the just, speedy,
 and inexpensive disposition of the action. See Fed.R.Civ.P. 16(c)-(d).

 VI.     SANCTIONS – The Court will impose sanctions on any party or attorney: 1) who
 fails to attend and to participate actively in the meeting to prepare the Joint Pretrial
 Statement, or who refuses to sign and file the agreed document; 2) who fails to attend the
 Final Pretrial Conference, or who is substantially unprepared to participate; 3) who fails
 to attend the mediation and actively participate in good faith, or who attends the
 mediation without full authority to negotiate a settlement, or who is substantially
 unprepared to participate in the mediation; or 4) who otherwise fails to comply with this
 order. Sanctions may include but are not limited to an award of reasonable attorney's
 fees and costs, the striking of pleadings, the entry of default, the dismissal of the case, and
 a finding of contempt of court. See Fed.R.Civ.P. 16(f) and 37; Local Rules 9.05(c), (e); 28
 U.S.C. § 1927.

 VI.      TRIAL

        A.     Trial Before District Judge – A case scheduled for trial before a United
 States District Judge normally will be called for trial on the first day of the trial term
 indicated in the above table, or as soon after that date as is possible in light of the Court’s
 felony and civil trial calendar. 1 Cases not reached for trial in the month scheduled will
 be carried over to the following month on a trailing trial calendar, and issued subpoenas
 will continue in force. Counsel, parties, and witnesses shall be available on twenty-four
 hours notice for trial after the beginning of the trial term. A different District Judge or
 visiting judge may try the case. Local Rule 1.03(d). The case may be set for trial in the
 Orlando Division, Tampa Division, Fort Myers Division, Ocala Division, or Jacksonville
 Division of the Court. Local Rule 1.02(e). Absent a showing of good cause, any party
 whose turn it is to provide evidence will be deemed to have rested if, during the hours
 designated for trial, the party has no further evidence or witnesses available.

        B.     Trial Before Magistrate Judge – A case scheduled for trial before a United
 States Magistrate Judge will be called for trial on a date certain. With respect to a civil
 case that remains pending before a District Judge as of the date of this order, the United
 States District Judges of the Middle District of Florida wish to afford the parties the
 opportunity to consent to proceed before a Magistrate Judge. Consent must be
 unanimous. A United States Magistrate Judge is available pursuant to 28 U.S.C. § 636(c)
 and Fed.R.Civ.P. 73(a) to conduct all further proceedings in this case (or specified motions

 1  This case may be reassigned to a visiting District Judge at any time. In unusual and extraordinary circumstances, the
 Court may re-notice this case for trial shortly before the first day of the trial term if necessary to accommodate the trial
 schedule of the District Judge.




                                                           - 19 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 20 of 25 PageID 1079



 in this case), to conduct a jury or non-jury trial beginning on a date certain, and to enter
 final judgment. A party may appeal a final judgment of a Magistrate Judge to the United
 States Court of Appeals for the Eleventh Circuit in the same manner as an appeal from
 the district court. 28 U.S.C. § 636(c)(3); Fed.R.Civ.P. 73. A party is free to withhold
 consent without adverse substantive consequences. 28 U.S.C. § 636 (c)(2); Fed.R.Civ.P.
 73(b). Consent forms are attached to this scheduling order. Fed.R.Civ.P. 73(b); Local Rule
 6.05.

        C.      Settlement – Counsel shall immediately notify the Court upon settlement
 of any case. Local Rule 3.08(a). The parties shall notify the Court of any settlement or
 other disposition of the case which will eliminate the need for a jury by 11:30 a.m. on the
 last business day before the date scheduled for jury selection. Failure to do so will subject
 each party to joint and several liability for jury costs. Regardless of the status of
 settlement negotiations, the parties shall appear for all scheduled hearings, including the
 Final Pretrial Conference and for trial absent the filing of a stipulation of dismissal signed
 by all parties who have appeared in the action (or notice of dismissal if prior to answer
 and motion for summary judgment). Fed.R.Civ.P. 41(a).

 DONE AND ORDERED in Chambers in Orlando, Florida, on February 14, 2020.




 Attachments:                Exhibit List Form [mandatory form]
                             Instructions for Pre-Marking of Exhibits
                             Magistrate Judge Consent / Entire Case
                             Magistrate Judge Consent / Specified Motions

 Copies to:                  All Counsel of Record




                                             - 20 -
Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 21 of 25 PageID 1080

                                  EXHIBIT A

                      CLAIM INTERPRETATION CHART

   Disputed Claim        Plaintiff’s       Defendant’s          Court’s
       Term              Proposed           Proposed          Construction
                        Construction       Construction


    “Term 1”



    “Term 2”



    “Term 3”




    “Term 4”
     Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 22 of 25 PageID 1081



                                                   EXHIBIT LIST
                               Government                 Plaintiff                Defendant                Court



                      Case No.           6:19-cv-1333-Orl-37EJK
                      Style:             Nichia Corporation v. Lighting Science Group Corporation


 Exhibit        Date                Date                Sponsoring           Objections /               Description of
 No.            Identified          Admitted            Witnesses            Stipulated                 Exhibit
                                                                             Admissions 1




        1
           Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without
objections. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date box on the
lef t must be one inch wide to accommodate the Clerk’s stamp.
        Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 23 of 25 PageID 1082
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge


                                                      UNITED STATES D ISTRICT COURT
                                                       MIDDLE D ISTRICT O F FLORIDA
                                                           O RLANDO D IVISION

NICHIA CORPORATION,

                                Plaintiff,

v.                                                                                   Case No: 6:19-cv-1333-Orl-37EJK

LIGHTING SCIENCE GROUP CORPORATION,

                  Defendant.
___________________________________

     NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE
       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate
judge may exercise this authority only if all parties voluntarily consent.

       You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

      Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

              Signatures                                                   Party Represented                            Date




                                                                ORDER OF REFERENCE

       IT IS ORDERED that this case be referred to the UNITED STATES MAGISTRATE JUDGE for all further
proceedings and the entry of judgment in accordance with 28 U.S.C. 636(c), Fed. R. Civ. P. 73.


                 DATE                                                                          UNITED STATES DISTRICT JUDGE
NOTE:     RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS FORM TO THE
          EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
       Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 24 of 25 PageID 1083
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


                                                      UNITED STATES D ISTRICT COURT
                                                       MIDDLE D ISTRICT O F FLORIDA
                                                           O RLANDO D IVISION

NICHIA CORPORATION,

                                Plaintiff,

v.                                                                                   Case No: 6:19-cv-1333-Orl-37EJK

LIGHTING SCIENCE GROUP CORPORATION,

                  Defendant.
___________________________________

     NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise
this authority only if all parties voluntarily consent.

       You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed to
any judge who may otherwise be involved with your case.

        Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion
identified below (identify each motion by document number and title).

          MOTION(S)




         Party Represented                                                    Signatures                                   Date




                                                           ORDER OF REFERENCE

       IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).


                DATE                                                                               UNITED STATES DISTRICT JUDGE
       Case 6:19-cv-01333-RBD-EJK Document 70 Filed 02/14/20 Page 25 of 25 PageID 1084
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


NOTE: RETURN THIS FORM TO THE CLERK OF COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS
      FORM TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
